         Case 1:19-cv-12382-DLC Document 1-1 Filed 11/20/19 Page 1 of 2
                    U.S.   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                       Boston Area Office
                                                                             John F. Kennedy Federal   Building
                                                                                          Government Center
                                                                                                   Room 475
                                                                                     Bosron. MA 02203-0506
                                                                                              {617) s6s-3200
                                                                                        TTY (617) s65-3204
                                                                                        FAX (617) 565-3196

                               RE: Charge No. 523-2019-A0572 &.00548
                               Ansari v. Boston College & SEIU 328J, District 615

Ardeshir Ansari
400 Chestnut Street
Ashland. MA 01721                             (Charging Party)

VS


Boston College (Office of general Corrnsel)
14 Mayflorver Road
Chestnut Hill, MA A2467-3912                (Respondent)


Service Employees international Union, Local 32BJ
25 West 1Sth Street
Nerv York,   NY   10011-1991                  (Respondent)



                                       DETERMINATION

Under the authority vested in me by the Commission, I issue the lbllorving determination as to
the merits of the subject charge filed under Title VII of the Civil Rights Act of 1964, as
amended. All requirements for coverage have been met.

According to the above referenced charge of employment discrimination, Ardeshir Ansari,
hereinafter refen'ed to as Charging Party, alleged that Boston College and the SEIU 32BJ.
hereinafter refened to as the Respondent(s). required the Charging Party to join and supporl the
Local Union. Since the Char             a1le     he had sincere rel igious beliefs that prevented
                                                  requested to have the deductions of union fees
from his paycheck diverted to one of the charities identified by the Charing Party in a letter sent
to the Respondent(s) in October 2018.

First. the evidence show's that Charging Party does, in fact, have a religious belief that prevents
him fiom belonging to a trade union and/or from paying for union dues. The evidence further
shows the Charging Party'did provide information notif ing the Respondent(s) that he rvanted
the deductions from his paycheck used by the union to be diverted to any of the various charities
that he specifically, identifi ed.

The information shows that, at least up until the time the Respondent(s) prepared their position
statements for the current charge, the Charging ParV had still not been accommodated.
Specifically, the Charging Party has received several paychecks since making his initial




                                                                                    Attachment A
         Case 1:19-cv-12382-DLC Document 1-1 Filed 11/20/19 Page 2 of 2



accommodation request and the Respondent(s) have continued to deduct union dues from the
Charging Party's paychecks without diverting those funds to one of the third-party charities
previously identified by the Charging Party.

In short, it is unreasonable to think the Respondent(s) have still been unable to figure out how to
divert/donate the Charging Party's union dues to a third party charity, some five plus months
after the Charging Party made his initial religious accommodation request.

Based on the above, the Commission has determined that there is a violation of the statute. This
determination is final. The statutes require that if the Commission determines there is reasonable
cause to believe that violations have occurred, it shall endeavor to eliminate the alleged unlar.l'ful
employment practice by informal methods of conference, conciliation, and persuasion. Having
determined that there is reason to believe that violations have occumed, the Commission now'
invites the parties to join with it in a collective effort toward a just resolution of this matter.
Enclosed is a letter outlining the proposed conciliation agreement.

Disclosure of information obtained by the Commission during the conciliation process wil1be
made in accordance with the statute, and Section 1601.26 of the Commission's procedural
regulations.

If Respondent declines to  enter into a conciliation discussion, or when the Commission's
representative for any other reason is unable to secure a settlement acceptable to the
Commission, the Director shall inform the parties, advising them of the court enforcement
alternatives available to aggrieved persons and the Commission.




        o"ru;;;)2ff^ffi)'*
                                                                JUL 2 4       2019

        Kenneth An                                             Date
        Area Office Director
